DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  This Office Action is responsive to the Applicant's communication filed 29 September 2022.  In view of this communication and the amendment concurrently filed: claims 1-20 were previously pending; claim 16 was cancelled and claim 21 was added by the amendment; and thus, claims 1-15 and 17-21 are now pending in the application.
Response to Arguments
The Applicant’s arguments, filed on 29 September 2022, have been fully considered but are not persuasive.
The Applicant’s arguments (pages 7-8 of the Remarks) allege that, as agreed by the examiner during the interview held on 22 September 2022, the amendments to the independent claims are sufficient to place the application in condition for allowance.  While it was agreed that the amendments, which specify pluralities of focus magnets rather than singular magnets, would overcome the previous grounds of rejection under 35 U.S.C. 102, the examiner also clearly indicated that these pluralities of focus magnets were disclosed, and would be rendered obvious, by the alternate embodiment disclosed in figures 18-20 and 22 of the Deak reference.  Thus, while the previous grounds of rejection are withdrawn, new grounds of rejection are made under 35 U.S.C. 103.
Priority
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d) or (f), 365(a) or (b), or 386(a), which papers have been placed of record in the file. 
Information Disclosure Statement
The information disclosure statement(s) submitted on 29 September 2022 was/were filed after mailing of the first action on the merits.  Accordingly, the information disclosure statement(s) is/are being considered by the examiner.
Disclosure
The specification has not been checked to the extent necessary to determine the presence of all possible minor errors.  Applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-2, 6-15, and 17-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Deak et al. (US 2014/0375164 A1), hereinafter referred to as “Deak”.
Regarding claim 1, Deak, in a first embodiment, discloses an electrical generator (fig. 23-28; ¶ 0111; “energy harvesting generator”), comprising: 
a plurality of turns of wire forming a coil [406c], the plurality of turns of wire having a first terminal end and a second terminal end (¶ 0108, 0111; while not shown, the coil is disclosed as being wound around the bobbin 406; in order to output alternating current as disclosed, the coil must inherently have both positive and negative terminal ends), the plurality of turns of wire arranged in a circular pattern (fig. 28; ¶ 0108, 0111; the coil is wound around, and assumes the same shape as, the circular bobbin); 
a first magnet [404] positioned within the coil [406c], the first magnet [404] having an axis of rotation and being rotatable about the axis of rotation (fig. 25-28; ¶ 0107-0111); 
a first focus magnet [408a] positioned outside of the coil [406c] and adjacent to a first portion of the perimeter of the coil [406c];  
a second focus magnet [408b] positioned outside of the coil [406c] and adjacent to a second portion of the perimeter of the coil [406c], the second portion of the perimeter of the coil [406c] being opposite the first portion of the perimeter of the coil [406c] (fig. 28; ¶ 0111); and 

    PNG
    media_image1.png
    320
    797
    media_image1.png
    Greyscale

an actuator [303] (fig. 16-18; ¶ 0099-0101) movable relative to the first magnet [404] to cause an angular displacement of the first magnet [404] relative to the at least one focus magnet [408], to induce a voltage across the first terminal end and the second terminal end (fig. 28; ¶ 0111; “flip tab 402” is actuated mechanically, such as by actuator [303], to produce “a damped oscillatory motion” of the first magnet).
Deak’s first embodiment, shown in the embodiment of figure 28, does not disclose pluralities of first and second focus magnets.
Deak’s second embodiment, shown in the embodiment of figures 19-20, discloses an electrical generator comprising a first magnet [501] within a coil [500]; a first plurality of focus magnets [502a] positioned outside of the coil [500] and adjacent to a first portion of the perimeter of the coil [500], and a second plurality of focus magnets [502b] positioned outside of the coil [500] and adjacent to a second portion of the perimeter of the coil [500], the second portion of the perimeter of the coil [500] being opposite the first portion of the perimeter of the coil [500] (fig. 19-20; ¶ 0102-0103).

    PNG
    media_image2.png
    584
    508
    media_image2.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the electrical generator of Deak’s first embodiment having multiple first and second focus magnets as taught by Deak’s second embodiment, in order to further enhance the Faraday effect and further improve efficiency of the generator (¶ 0007).
Further, it would have been obvious to one of ordinary skill in the art  before the effective filing date of the claimed invention to use multiple first and second focus magnets, since it has been held that the mere duplication of the essential working parts of a device involves only routine skill in the art.  St. Regis Paper Co. v. Bemis Co., 193 PSQ 8.
Regarding claim 2, Deak discloses the electrical generator of claim 1, as stated above, further comprising a cover [401] coupled to an outer surface of the first magnet [404] (fig. 23-24; ¶ 0106-0107).
Regarding claim 6, Deak discloses the electrical generator of claim 1, as stated above, wherein:
a first magnetic pole of one of the first plurality of focus magnets [408a] faces the first magnet [404], 
a second magnetic pole of one of the second plurality of focus magnet [408b] faces the first magnet [404], and 
a polarity of the first magnetic pole facing the first magnet [404] is opposite a polarity of the second magnetic pole facing the first magnet [404] (fig. 28; ¶ 0111; the focus magnets are aligned “facing North pole to South pole”).
Regarding claim 7, Deak discloses electrical generator (fig. 23-28; ¶ 0111; “energy harvesting generator”), comprising: 
a plurality of turns of wire [406c] wound in a circular pattern on a bobbin [406] having a center hole (¶ 0108, 0111; the coil is disclosed as being wound around the circular bobbin 406); 
a first magnet [404] positioned in the center hole and coupled to at least one axle [403], the first magnet [404] and the at least one axle [403] forming a magnet assembly [404,403] that is rotatable within the center hole, the at least one axle [403] having a first end and a second end opposite the first end (fig. 25-28; ¶ 0106-0111); 
an actuating member [402] disposed on the magnet assembly [404,403] (fig. 28; ¶ 0111); 
a first focus magnet [408a] positioned outside of the plurality of turns of wire [406c] and adjacent to a first portion of the perimeter of the plurality of turns of wire [406c] (fig. 28; ¶ 0111);  
a second focus magnet [408b] positioned outside of the plurality of turns of wire [406c] and adjacent to a second portion of the perimeter of the plurality of turns of wire [406c], the second portion of the perimeter of the plurality of turns of wire [406c] being opposite the first portion of the perimeter of the plurality of turns of wire[406c] (fig. 28; ¶ 0111); and 
an actuator [303] (fig. 16-18; ¶ 0099-0101) that engages the actuating member [402] to cause an angular displacement of the first magnet [404] about the at least one axle [403] to the at least one focus magnet [408] to induce a voltage in the plurality of turns of wire [406c] (fig. 28; ¶ 0111; “flip tab 402” is actuated mechanically, such as by actuator [303], to produce “a damped oscillatory motion” of the first magnet).

    PNG
    media_image1.png
    320
    797
    media_image1.png
    Greyscale

Deak’s first embodiment, shown in the embodiment of figure 28, does not disclose pluralities of first and second focus magnets.
Deak’s second embodiment, shown in the embodiment of figures 19-20, discloses an electrical generator comprising a first magnet [501] within a coil [500]; a first plurality of focus magnets [502a] positioned outside of the coil [500] and adjacent to a first portion of the perimeter of the coil [500], and a second plurality of focus magnets [502b] positioned outside of the coil [500] and adjacent to a second portion of the perimeter of the coil [500], the second portion of the perimeter of the coil [500] being opposite the first portion of the perimeter of the coil [500] (fig. 19-20; ¶ 0102-0103).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the electrical generator of Deak’s first embodiment having multiple first and second focus magnets as taught by Deak’s second embodiment, in order to further enhance the Faraday effect and further improve efficiency of the generator (¶ 0007).

    PNG
    media_image2.png
    584
    508
    media_image2.png
    Greyscale

Further, it would have been obvious to one of ordinary skill in the art  before the effective filing date of the claimed invention to use multiple first and second focus magnets, since it has been held that the mere duplication of the essential working parts of a device involves only routine skill in the art.  St. Regis Paper Co. v. Bemis Co., 193 PSQ 8.
Regarding claim 8, Deak discloses the electrical generator of claim 7, as stated above, wherein the actuating member [402] includes any one of a cam, a lobe, or a tab (fig. 28; ¶ 0111; “flip tab 402” is actuated mechanically, such as by actuator [303], to produce “a damped oscillatory motion” of the first magnet).
an actuating member [402] provided on the at least one axle [403] (); 
Regarding claim 9, Deak discloses the electrical generator of claim 7, as stated above, further comprising a cover [401] coupled to an outer surface of the first magnet [404] (fig. 23-24; ¶ 0106-0107).
Regarding claim 10, Deak discloses the electrical generator of claim 7, as stated above, wherein:
a first magnetic pole of one of the first plurality of focus magnets [408a] faces the first magnet [404], 
a second magnetic pole of one of the second plurality of focus magnet [408b] faces the first magnet [404], and 
a polarity of the first magnetic pole facing the first magnet [404] is opposite a polarity of the second magnetic pole facing the first magnet [404] (fig. 28; ¶ 0111; the focus magnets are aligned “facing North pole to South pole”).
Regarding claim 11, Deak discloses electrical generator (fig. 23-28; ¶ 0111; “energy harvesting generator”), comprising: 
a plurality of turns of wire forming a circular coil [406c] and having a first terminal end and a second terminal end (¶ 0108, 0111; while not shown, the coil is disclosed as being wound around the circular bobbin 406; in order to output alternating current as disclosed, the coil must inherently have both positive and negative terminal ends); 
a first magnet [404] positioned in the coil [406c] and configured to rotate about a longitudinal axis extending through the first magnet [404], the first magnet [404] having a first end and a second end opposite the first end (fig. 25-28; ¶ 0107-0111); 
an actuating member [402] coupled to at least one of the first end and the second end (fig. 28; ¶ 0111); 
a first focus magnet [408a] positioned outside of the plurality of turns of wire [406c] and adjacent to a first portion of the perimeter of the plurality of turns of wire [406c] (fig. 28; ¶ 0111);  
a second focus magnet [408b] positioned outside of the plurality of turns of wire [406c] and adjacent to a second portion of the perimeter of the plurality of turns of wire [406c], the second portion of the perimeter of the plurality of turns of wire [406c] being opposite the first portion of the perimeter of the plurality of turns of wire[406c] (fig. 28; ¶ 0111); and 

    PNG
    media_image1.png
    320
    797
    media_image1.png
    Greyscale

an actuator [303] (fig. 16-18; ¶ 0099-0101) configured to engage the actuating member [402] and to cause an angular displacement of the first magnet [404] about the longitudinal axis relative to the at least one focus magnet [408] to induce a voltage across the first terminal end and the second terminal end (fig. 28; ¶ 0111; “flip tab 402” is actuated mechanically, such as by actuator [303], to produce “a damped oscillatory motion” of the first magnet).
Deak’s first embodiment, shown in the embodiment of figure 28, does not disclose pluralities of first and second focus magnets.
Deak’s second embodiment, shown in the embodiment of figures 19-20, discloses an electrical generator comprising a first magnet [501] within a coil [500]; a first plurality of focus magnets [502a] positioned outside of the coil [500] and adjacent to a first portion of the perimeter of the coil [500], and a second plurality of focus magnets [502b] positioned outside of the coil [500] and adjacent to a second portion of the perimeter of the coil [500], the second portion of the perimeter of the coil [500] being opposite the first portion of the perimeter of the coil [500] (fig. 19-20; ¶ 0102-0103).

    PNG
    media_image2.png
    584
    508
    media_image2.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the electrical generator of Deak’s first embodiment having multiple first and second focus magnets as taught by Deak’s second embodiment, in order to further enhance the Faraday effect and further improve efficiency of the generator (¶ 0007).  When duplicating the focus magnets of figure 20 around the perimeter of the circular coil of figure 28, it would have been obvious to position the pluralities of focus magnets at different angular orientations relative to the coil since Deak teaches that the magnetic field lines of the focus magnets should be “aligned parallel to the planar surface of said stationary coil and perpendicular to any instant point along said coil winding” (¶ 0007).
Further, it would have been obvious to one of ordinary skill in the art  before the effective filing date of the claimed invention to use multiple first and second focus magnets, since it has been held that the mere duplication of the essential working parts of a device involves only routine skill in the art.  St. Regis Paper Co. v. Bemis Co., 193 PSQ 8.
Regarding claim 12, Deak discloses the electrical generator of claim 11, as stated above, further comprising a coil bobbin [406] configured to retain the coil [406c] (fig. 26-28; ¶ 0108-0110).
Regarding claim 13, Deak discloses the electrical generator of claim 11, as stated above, wherein the first magnet [404] is encapsulated in a cover [401] (fig. 23-24; ¶ 0106-0107).
Regarding claim 14, Deak discloses the electrical generator of claim 11, as stated above, wherein the actuator [303] includes a trigger [303F] configured to engage the actuating member [402] (fig. 16-18; ¶ 0099-0101).
Regarding claim 15, Deak discloses the electrical generator of claim 11, as stated above, wherein:
a first magnetic pole of one of the first plurality of focus magnets [408a] faces the first magnet [404], 
a second magnetic pole of one of the second plurality of focus magnet [408b] faces the first magnet [404], and 
a polarity of the first magnetic pole facing the first magnet [404] is opposite a polarity of the second magnetic pole facing the first magnet [404] (fig. 28; ¶ 0111; the focus magnets are aligned “facing North pole to South pole”).
Regarding claim 17, Deak discloses the electrical generator of claim 11, as stated above, wherein the actuating member [402] includes any one of a cam, a lobe, or a tab (fig. 28; ¶ 0111; “flip tab 402” is actuated mechanically, such as by actuator [303], to produce “a damped oscillatory motion” of the first magnet).
Regarding claim 18, Deak discloses the electrical generator of claim 1, as stated above, wherein the angular displacement of the first magnet [404] involves the first magnet [404] oscillating about its axis of rotation  (fig. 28; ¶ 0111; “flip tab 402” is actuated mechanically, such as by actuator [303], to produce “a damped oscillatory motion” of the first magnet).
Regarding claim 19, Deak discloses the electrical generator of claim 7, as stated above, wherein the angular displacement of the first magnet [404] involves the first magnet [404] oscillating about the at least one axle [403]  (fig. 28; ¶ 0111; “flip tab 402” is actuated mechanically, such as by actuator [303], to produce “a damped oscillatory motion” of the first magnet).
Regarding claim 20, Deak discloses the electrical generator of claim 11, as stated above, wherein the angular displacement of the first magnet [404] involves the first magnet [404] oscillating about the longitudinal axis (fig. 28; ¶ 0111; “flip tab 402” is actuated mechanically, such as by actuator [303], to produce “a damped oscillatory motion” of the first magnet).
Regarding claim 21, Deak, in a first embodiment, discloses an electrical generator (fig. 23-28; ¶ 0111; “energy harvesting generator”), comprising: 
a plurality of turns of wire forming a coil [406c], the plurality of turns of wire having a first terminal end and a second terminal end (¶ 0108, 0111; while not shown, the coil is disclosed as being wound around the bobbin 406; in order to output alternating current as disclosed, the coil must inherently have both positive and negative terminal ends), the plurality of turns of wire arranged in a circular pattern (fig. 28; ¶ 0108, 0111; the coil is wound around, and assumes the same shape as, the circular bobbin); 
a first magnet [404] positioned within the coil [406c], the first magnet [404] having an axis of rotation and being rotatable about the axis of rotation (fig. 25-28; ¶ 0107-0111); 
a first focus magnet [408a] positioned outside of the coil [406c] and adjacent to a first portion of the perimeter of the coil [406c];  
a second focus magnet [408b] positioned outside of the coil [406c] and adjacent to a second portion of the perimeter of the coil [406c], the second portion of the perimeter of the coil [406c] being opposite the first portion of the perimeter of the coil [406c] (fig. 28; ¶ 0111); and 

    PNG
    media_image1.png
    320
    797
    media_image1.png
    Greyscale

an actuator [303] (fig. 16-18; ¶ 0099-0101) movable relative to the first magnet [404] to cause, without physically contacting the first magnet [404] (fig. 28; the actuator physically contacts the tab [402] and cover [401], not the first magnet [404]), an angular displacement of the first magnet [404] relative to the at least one focus magnet [408], to induce a voltage across the first terminal end and the second terminal end (fig. 28; ¶ 0111; “flip tab 402” is actuated mechanically, such as by actuator [303], to produce “a damped oscillatory motion” of the first magnet).
Deak’s first embodiment, shown in the embodiment of figure 28, does not disclose pluralities of first and second focus magnets.
Deak’s second embodiment, shown in the embodiment of figures 19-20, discloses an electrical generator comprising a first magnet [501] within a coil [500]; a first plurality of focus magnets [502a] positioned outside of the coil [500] and adjacent to a first portion of the perimeter of the coil [500], and a second plurality of focus magnets [502b] positioned outside of the coil [500] and adjacent to a second portion of the perimeter of the coil [500], the second portion of the perimeter of the coil [500] being opposite the first portion of the perimeter of the coil [500] (fig. 19-20; ¶ 0102-0103).

    PNG
    media_image2.png
    584
    508
    media_image2.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the electrical generator of Deak’s first embodiment having multiple first and second focus magnets as taught by Deak’s second embodiment, in order to further enhance the Faraday effect and further improve efficiency of the generator (¶ 0007).
Further, it would have been obvious to one of ordinary skill in the art  before the effective filing date of the claimed invention to use multiple first and second focus magnets, since it has been held that the mere duplication of the essential working parts of a device involves only routine skill in the art.  St. Regis Paper Co. v. Bemis Co., 193 PSQ 8.
Claim(s) 3-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Deak in view of Long (US 2004/0124729 A1), hereinafter referred to as “Long”.
Regarding claim 3, Deak discloses the electrical generator of claim 1, as stated above.  Deak does not disclose that the actuator [303] includes an actuator magnet that magnetically engages the first magnet [404] to cause the angular displacement.
Long discloses an electrical generator (fig. 13-14; ¶ 0014), comprising a plurality of turns of wire forming a coil [22], the plurality of turns of wire having a first terminal end [22a] and a second terminal end [22b] (fig. 5, 7, 13-14; ¶ 0036); a first magnet [23] positioned in the coil [22] (fig. 13-14; ¶ 0036, 0041); and 

    PNG
    media_image3.png
    486
    914
    media_image3.png
    Greyscale

an actuator magnet [62] magnetically engaging the first magnet [23] to cause an angular displacement of the first magnet [23] (fig. 13; ¶ 0037-0038, 0044, 0010-0011).
Long discloses both mechanical [71] and magnetic [62] actuators (fig. 13-14).
One of ordinary skill in the art would have recognized that mechanical actuators and magnetic actuators are known equivalents for actuators in electrical generators.  Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute one known element, the magnetic actuator [62] of Long, for another known equivalent element, the mechanical actuator [402] of Deak, leading to the predictable result of reducing wear on, and the risk of impact damage to, the actuator.
Regarding claim 4, Deak, in view of Long, discloses the electrical generator of claim 3, as stated above, wherein Long further discloses that the actuator magnet [62] includes a sequence of alternating magnetic poles arranged in alternating sequence (fig. 13).
Regarding claim 5, Deak, in view of Long, discloses the electrical generator of claim 4, as stated above, wherein the first magnet [404] includes a portion thereof having a sequence of alternating magnetic poles [N/S] (fig. 1-2 of Deak) that magnetically engages the actuator magnet [62] (fig. 12-13 of Long).
Citation of Relevant Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.  Prior art:
Deak, Sr. (US 2018/0145561 Ai) discloses a generator comprising a cylindrical magnet within a coil and at least one focus magnet positioned about the coil.
Kataoka et al. (US 2015/0015104 A1) discloses an actuator comprising a stator, a rotor, and a rotary-to-linear motion conversion mechanism.
Yamada et al. (US 2004/0051416 A1) discloses a rotor for a generator comprising a first magnet and a cover coupled to an outer surface of the first magnet.
Tsunoda et al. (US 5,275,141) discloses an actuator comprising a first magnet, a coil, and at least one focus magnet positioned about the coil.
Conclusion
Applicant's amendment necessitated any new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael Andrews whose telephone number is (571)270-7554.  The examiner can normally be reached on Monday-Thursday, 8:30am-3:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quyen Leung can be reached at 571-272-8188.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Michael Andrews/
Primary Examiner, Art Unit 2834